Dear Mayor Key:
This office is in receipt of your request for an opinion of the Attorney General in regard to the salary for an interim chief of police.  The elected chief of police recently died and an interim chief was appointed to fill the position until a special election is set.
You ask whether the board of aldermen can set wages, or how do you go about setting the wages?
This office observed in Atty. Gen. Op. 02-0027 that the chief of police was an elected position, despite the fact that he had originally retained the office via appointment to fill a vacancy. Accordingly, it was concluded because the office is an elected position, R.S. 33:404.1
dictates that "the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected."  It was then stated as follows:
  The prohibition against the reduction in compensation protects those who occupy this elected office.   See Attorney General Opinion 98-483.  The appointment of an individual to fill the position on an interim basis does not change the protection and benefits afforded one who occupies this elected position.
It was further observed that the board of aldermen could by ordinance reduce the compensation of a newly elected chief of police, if such action is taken prior to the beginning of a new term.
As noted hereinabove, this office stated in Atty. Gen. Op. 98-483 as follows:
  Accordingly, you may not reduce the compensation of the individual appointed to fill the vacancy.  He serves as chief of police for the remainder of the elected term contemplated by R.S. 33:404.1, notwithstanding the fact that his actual tenure is shorter than a regular term.  The prohibition against reduction in compensation protects those who occupy this elected office; the appointment of an individual to fill the position on an interim basis does not change the protection and benefits afforded one who occupied this elected position.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                                   CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                   BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
CCF/bbr